Citation Nr: 1206754	
Decision Date: 02/24/12    Archive Date: 03/09/12	

DOCKET NO.  09-47 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disorder, to include "sciatic-like" pain, secondary to degenerative arthritis, post dislocation of the right ankle with torn ligament.  

2.  Entitlement to a compensable evaluation for postoperative residuals of a right foot Morton's neuroma.  

3.  What evaluation is warranted for residuals of a right foot Morton's neuroma surgical scar, from December 20, 2006.

4.  Entitlement to a compensable evaluation for a surgical scar, status post removal of kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to May 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2006 and April 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal to the issue of entitlement to service connection for a right lower extremity disorder, to include "sciatic-like" pain, is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The Veteran's postoperative residuals of a right foot Morton's neuroma are not currently representative of moderate foot injury.  

2.  Since December 20, 2006, the Veteran's right foot Morton's neuroma surgical scar is superficial and/or painful, but not productive of any limitation of right foot function.  

3.  The Veteran's surgical scar, status post removal of kidney stones, is superficial and/or painful, but not productive of any limitation of function of the body part affected.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the postoperative residuals of a right foot Morton's neuroma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, and Diagnostic Code 5284 (2011).

2.  Since December 20, 2006, the Veteran's right foot Morton's neuroma surgical scar has met the criteria for a 10 percent evaluation, but no higher.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 7804 (effective prior to October 23, 2008).

3.  The criteria for an evaluation of 10 percent, but no more, for the Veteran's surgical scar, status post removal of kidney stones, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 7804 (effective prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in May 2006, June 2006, and October 2007 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned in July 2011; service treatment records; and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Increased Ratings

The Veteran in this case seeks entitlement to increased evaluations for postoperative residuals of a right foot Morton's neuroma, to include a surgical scar, and for a surgical scar resulting from the removal of kidney stones.  In pertinent part, it is contended that the aforementioned disabilities are more severely disabling than currently evaluated.

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  

In every instance where the Rating Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

Where, as in the case of the Veteran's right foot Morton's neuroma with surgical scar, the appeal stems from an initial rating, VA must frame and consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of April 2008, the RO granted service connection (and a noncompensable evaluation) for a surgical scar, status post right foot Morton's neuroma, effective from December 20, 2006.  The Veteran voiced his disagreement with the assignment of that noncompensable evaluation, and the current appeal ensued.  

As regards the other issues currently on appeal, in a rating decision of September 1987, VA granted entitlement to service connection and a noncompensable evaluation for the postoperative residuals of a right foot Morton's neuroma.  In that same rating decision, VA granted entitlement to service connection and a noncompensable evaluation for postoperative residuals of kidney stones, to include a right flank scar.  

Morton's Neuroma

During a December 2004 VA outpatient treatment session an examination of the foot revealed that it was within normal limits.  The dorsalis pedis pulses were 2+ bilaterally, and sensation was intact to monofilament.  

At an October 2006 VA medical examination the Veteran's claims folder was available and was reviewed.  The Veteran gave a history of Morton's neuroma, for which he had undergone surgery.  Physical examination revealed full flexion and extension of all the digits of the Veteran's right foot, to include metatarsophalangeal, proximal interphalangeal, and distal interphalangeal joints.  There was no evidence of pes planus, hallux valgus, callus formation, hammer toes, or claw toes.  The Veteran was able to stand on his toes and heels without pain or discomfort, and was able to walk without a limp.  The pertinent diagnosis noted was right foot, post Morton's neuroma, with residual.  

At a March 2008 VA medical examination the Veteran's claims folder was available, and it was "extensively reviewed."  The Veteran gave a history of a healed incision following a 1986 Morton's neuroma excision.  The appellant denied secondary infection, and complications.  Reportedly, other than the neuroma itself, no other nerves or vessels were severed.  The Veteran denied experiencing any interference with the activities of daily living, walking or driving.  He denied receiving any treatment for Morton's neuroma residuals.  On physical examination, there was no evidence of any limitation of motion of the right foot or toes.  

At a September 2008 VA medical examination it was noted that the Veteran's claims folder was available, and had been reviewed.  Neurological examination revealed a normal toe and heel walk, and heel-to-toe walk.  The Veteran's coordination was within normal limits.  

In order to warrant a compensable evaluation for residuals of a Morton's neuroma, there must be demonstrated the presence of moderate foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  As is clear from the above, however, the Veteran currently exhibits no such moderate impairment.  Rather, current evidence of record is to the effect that the Veteran has full flexion and extension of all the digits of his right foot, and is able to stand on both his toes and heels without pain or discomfort.  Significantly, at the March 2008 VA examination it was noted that no nerves or vessels other than the neuroma had been severed.  The Veteran freely admitted that he had received no treatment for his Morton's neuroma, and experienced no interference with the activities of daily living, including walking and driving.  

Where the Rating Schedule does not provide a zero percent evaluation under a particular Diagnostic Code (as in this case), a zero percent evaluation is to be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  In the case at hand, the requirements for a compensable evaluation have not been met.  Accordingly, the Veteran's claim for increase must be denied.  

Scars

During the course of private outpatient treatment in August 2001, the Veteran gave a history of kidney stones, with the surgical removal of a large kidney stone many years earlier.  Physical examination revealed a well healed surgical scar across the Veteran's right flank/abdomen.  

At the time of a VA medical examination in October 2006, the Veteran complained of numbness between his right 3rd and 4th toes, though with no flare-ups or any other difficulties.  Physical examination revealed a healed surgical scar on the dorsal aspect of the Veteran's right foot at the base of the 3rd and 4th digits, with a loss of sensation along the inner aspect of those same toes.  

In December 2006 correspondence the Veteran's private physician wrote that, in 1986, the Veteran underwent surgery of his right forefoot, specifically, the removal of a Morton's neuroma.  Reportedly, as a result of that surgery, the Veteran had a scar over the dorsal aspect of his right foot measuring three centimeters, terminating in the web space between the 3rd and 4th toes, with a permanent loss of feeling in both of those toes.  Additionally noted was that, in 1978, while in service, the Veteran underwent kidney stone surgery.  As a result of that surgery, the Veteran had a permanent 28-centimeter scar extending from the right flank to his right lower quadrant, and, just underneath that scar, another 2-centimeter scar which was "the result of that surgery."  

At a March 2008 VA examination the Veteran stated that he believed that his right foot scar warranted a separate evaluation, inasmuch as it was "tender and painful."  When questioned, the Veteran gave a history of a tiny scar between the 3rd and 4th toes on his right foot, the result of the surgical excision of a Morton's neuroma.  According to the Veteran, the scar was painful and numb.  Additionally noted was that the Veteran had no feeling in the web space between his 3rd and 4th toes.  Regarding the scar on his right flank resulting from kidney stone removal, the Veteran indicated that the scar in question had healed without secondary infection.  However, there was residual local numbness shaped as a circle measuring 1.5-2 centimeters in diameter at the initial portion of the scar on the anterior area of the Veteran's right flank.  

On physical examination, there was a tiny linear scar on the Veteran's right foot which ended in the web space between the 3rd and 4th toes.  This scar measured two centimeters in length, and one to two millimeters in width.  The scar in question appeared superficial and hypopigmented, without evidence of induration or ulceration.  It moved freely with the surrounding skin.  The scar was not tender to palpation and did not result in any vascular compromise.  Regarding sensory perception, the Veteran exhibited good discrimination between pinprick and light touch in the area of the scar, and on both feet in a symmetrical manner.  

The right flank scar was situated in a transgitudinal fashion, extending from the anterior right flank to the posterior right flank. The scar in question was linear in shape and well healed, measuring 28 centimeters in length and two to three millimeters in width.  Below that scar, there was an additional two centimeter linear scar, measuring two to three millimeters wide, which was parallel to the aforementioned scar.  Both scars were superficial, with no evidence of any painful reaction, and no pain on palpation.  Neither scar exhibited any induration or ulceration.  Both scars were hypopigmented, moving freely with the surrounding skin and atrophic in texture.  There was no evidence of any atrophy or muscle spasm in the area adjacent to the scars.  Sensation was preserved in all areas, with good discrimination between pinprick and light touch.  There was no evidence of any distortion or dystrophy, or evidence of vascular compromise.  The Veteran's right flank scars did not result in any limitation of movement or functional limitation.  The pertinent diagnoses were right foot and right flank scars, healed without significant sequelae, status post Morton's neuroma excision and removal of kidney stones.

In September 2009 correspondence the Veteran's private physician indicated that, following the Morton's neuroma surgery, the appellant exhibited a scar over the dorsal aspect of his right forefoot measuring three centimeters and terminating in the web space between the 3rd and 4th toes.  According to his private physician, the Veteran experienced residual, painful dysesthesias in this area, for which he used a topical cream.  Further noted was that, as a result of the Veteran's kidney stone surgery, he had a permanent 28-centimeter scar extending from his right flank to the lower quadrant, with an additional two centimeter scar just underneath that scar which was the result of his kidney stone surgery.  The private physician found that the longer scar was painful, in part due to the fact that it crossed the Veteran's belt line and tended to be irritated.  

During the course of the July 2011 hearing before the undersigned, the Veteran testified that both his right foot and right flank scars were tender and painful.  See Transcript, pp. 6-9.

Pursuant to applicable law and regulation, a compensable evaluation is warranted for service-connected scars other than scars of the head, face, or neck, where such scars are superficial (which is to say, not associated with underlying soft tissue damage) and do not cause limited motion, where such scars encompass an area or areas of 144 square inches (929 square centimeters) or greater.  A compensable evaluation is, similarly, warranted where there is evidence of superficial, unstable scars, with an unstable scar being one where, for any reason, there is frequent loss of covering of skin over the scar.  Finally, a compensable evaluation is warranted where there is evidence of superficial scars which are painful on examination, or scars which result in a limitation of function of the body part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (effective prior to October 23, 2008).

As regards the Veteran's service-connected right flank and right foot scars, the Board acknowledges that the March 2008 VA examination those scars were for all intents and purposes asymptomatic.  They were described as "healed, without significant sequelae."  However, on various other occasions, including at the October 2006 VA medical examination and in two separate statements from the private physician, descriptions that the Veteran's right foot and right flank scars were tender and/or painful, with accompanying numbness.  As noted above, in July 2011 the Veteran testified that both his right flank and right foot scars were tender and painful.  

The Board has taken into consideration all of the aforementioned evidence regarding the Veteran's right foot and right flank scars.  Based on a review of that evidence, and with the resolution of reasonable doubt in his favor, the Board is of the opinion that the scars in question, while superficial, are, in fact, tender and/or painful, and that a 10 percent evaluation is therefore warranted for each scar.  38 C.F.R. § 4.3.  An evaluation in excess of 10 percent is not in order, inasmuch as, based on a review of the pertinent evidence of record, there is no indication that, as a result of the Veteran's right foot or right flank scars, he experiences any limitation of function of the body part affected.  

In reaching this decision the Board considered the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007), addressing the issue of whether it is appropriate to apply "staged" ratings when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  In the case at hand, however, it would appear that, over the course of the Veteran's current appeal, symptomatology attributable to his service-connected Morton's neuroma of the right foot and kidney stone scar has been appropriately rated.  Moreover, the evidence of record demonstrates that the disability picture presented is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

Entitlement to a compensable evaluation for the postoperative residuals of Morton's neuroma of the right foot is denied.

Entitlement to a 10 percent evaluation, but no more, for a right foot Morton's neuroma surgical scar, from December 29, 2006 is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to a 10 percent evaluation, but no more, for a surgical scar, status post removal of kidney stones, is granted, subject to the regulations governing the award of monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for a right lower extremity disorder, to include "sciatic-like" pain.  In pertinent part, it is contended that the Veteran's right lower extremity pathology is causally related to his service-connected degenerative arthritis of the right ankle, post dislocation of that ankle with a torn ligament.  

In that regard, service treatment records disclose that on a number of occasions the Veteran received treatment for complaints of pain in his right lower extremity, to include a September 1984 entry regarding strain/sprain of the right upper thigh and/or buttock.  Moreover, during the course of VA outpatient treatment in December 1993, the Veteran complained of pain radiating into his right leg.  During the course of private outpatient treatment in October 2007, the Veteran complained of continuous pain radiating from his right hip to his ankle, which he described as "sciatic-nerve related," and the result of an old ankle injury.  

Following a September 2008 VA medical examination the Veteran was diagnosed with "subjective complaints" of the right leg sciatic nerve "without objective residuals."  However, in subsequent correspondence of September 2009, a private physician wrote that, as a result of the Veteran's residual right ankle instability, the appellant experienced an altered gait leading to right leg pain, with intermittent exacerbations of a "sciatic-type pain affecting the right leg."  Significantly, in October 2010, the Veteran underwent additional surgery on his service-connected right ankle.  

Under the circumstances, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection for pathology of his right lower extremity.  Accordingly, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to the December 2010 VA examination, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded additional VA orthopedic and neurologic examinations in order to more accurately determine the exact nature and etiology of any diagnosed right lower extremity symptomatology.  The Veteran is to be notified that it is his responsibility to report for the examinations in question, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the examinations, the appropriate examiner or examiners must specifically address whether the Veteran currently suffers from chronic, clinically-identifiable pathology of his right lower extremity, and, if so, whether such pathology at least as likely as not had its origin during the Veteran's period of active military service.  If not, is it at least as likely as not that any diagnosed right lower extremity pathology is proximately due to or aggravated by the Veteran's service-connected right ankle disability.  

A complete rationale must be provided for any opinion offered.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.

3.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures at once.

4.  The RO/AMC should then readjudicate the Veteran's claim for service connection for a disability of the right lower extremity, to include "sciatic-like" pain, secondary to degenerative arthritis of the right ankle, post dislocation, with torn ligament.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case  which must contain notice of all relevant action taken on the claim since October 2009.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


